Citation Nr: 0407446	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  96-27576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 40 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active military service from October 1975 to 
December 1982, and from May 1983 to October 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1999 RO decision which granted service 
connection and a 40 percent rating for a low back disability.  
The veteran appealed for a higher rating for the low back 
disability, and this is the only issue currently before the 
Board.

[A March 2003 Board decision denied an increased rating for 
residuals of a left ankle fracture, granted an increased 
rating for residuals of a left foot injury with traumatic 
amputation of the second toe, and denied an earlier effective 
date for service connection for a low back disability.  Those 
issues are not currently before the Board.]  

In March 2003, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002), the Board undertook additional development 
of the evidence on the issue of a higher rating for a low 
back disability.  The development has been completed.  
However, that regulation which permitted the Board to develop 
evidence has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed.Cir. 
2003).  In view of this, the case must be remanded for the 
following: 

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law, the RO 
should readjudicate the claim for a 
rating higher than 40 percent for a low 
back disability.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


